NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FROST-TSUJI ARCHITECTS,                         No.    15-15802

                Plaintiff-Appellant,            D.C. No.
                                                1:13-cv-00496-SOM-BMK
 v.

HIGHWAY INN, INC.; HO'OLA MAU,                  MEMORANDUM*
LLC; BRYCE E. UYEHARA, A.I.A.,
INCORPORATED; IWAMOTO AND
ASSOCIATES, LLC; J. KADOWAKI,
INC.; PALEKANA PERMITS LLC;
BARGREEN ELLINGSON OF HAWAII,
INC.,

                Defendants-Appellees.


FROST-TSUJI ARCHITECTS,                         No.    16-15562

                Plaintiff-Appellant,            D.C. No.
                                                1:13-cv-00496-SOM-BMK
 v.

HIGHWAY INN, INC.; HO'OLA MAU,
LLC; BRYCE E. UYEHARA, A.I.A.,
INCORPORATED; J. KADOWAKI, INC.;
IWAMOTO AND ASSOCIATES, LLC;
PALEKANA PERMITS LLC; BARGREEN
ELLINGSON OF HAWAII, INC.,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
            Defendants-Appellees.


FROST-TSUJI ARCHITECTS,                  No.   16-15799

            Plaintiff-Appellee,          D.C. No.
                                         1:13-cv-00496-SOM-BMK
 v.

HIGHWAY INN, INC.; HO'OLA MAU,
LLC; BRYCE E. UYEHARA, A.I.A.,
INCORPORATED,

            Defendants-Appellees,

J. KADOWAKI, INC.,

            Defendant-Appellant,

IWAMOTO AND ASSOCIATES, LLC;
PALEKANA PERMITS LLC; BARGREEN
ELLINGSON OF HAWAII, INC.,

            Defendants-Appellees.


FROST-TSUJI ARCHITECTS,                  No.   16-15802

            Plaintiff-Appellee,          D.C. No.
                                         1:13-cv-00496-SOM-BMK
 v.

HIGHWAY INN, INC.; HO'OLA MAU,
LLC,

            Defendants-Appellants,

BRYCE E. UYEHARA, A.I.A.,
INCORPORATED; J. KADOWAKI, INC.;


                                     2
IWAMOTO AND ASSOCIATES, LLC;
PALEKANA PERMITS LLC; BARGREEN
ELLINGSON OF HAWAII, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                      Argued and Submitted October 12, 2017
                               U. of Hawaii Manoa

Before: SCHROEDER, D.W. NELSON, and McKEOWN, Circuit Judges.

      Frost-Tsuji Architects brought this action against Highway Inn, Inc., a

former client, and Hoʻola Mau, LLC, J. Kadowaki, Inc., Bargreen Ellingson, Inc.,

Bryce E. Uyehara, A.I.A., Inc., Palekana Permits, LLC, and Iwamoto &

Associates, LLC (collectively, “Highway Inn”), alleging that Highway Inn (1)

infringed Frost-Tsuji’s copyright in architectural plans for a new restaurant, and (2)

removed Frost-Tsuji’s copyright management information (“CMI”) from the plans

in violation of the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C.

§ 1202(b)(1). The district court granted summary judgment in favor of Highway

Inn. The district court then denied Frost-Tsuji’s motions for reconsideration of the

summary judgment orders. The court awarded Highway Inn attorneys’ fees and

costs incurred in litigating the DMCA claim and in litigating the copyright




                                          3
infringement claim after the district court’s August 26, 2014 summary judgment

order.

         We review de novo the order granting summary judgment on Frost-Tsuji’s

copyright infringement claim, Wolfe v. BNSF Ry. Co., 749 F.3d 859, 863 (9th Cir.

2014), and we affirm for the reasons stated in the district court’s order entered

August 26, 2014.

         We review de novo the order granting summary judgment on Frost-Tsuji’s

CMI removal claim under the DMCA, id., and we affirm for the reasons stated in

the district court’s order entered November 7, 2014.

         We review for abuse of discretion the order denying Frost-Tsuji’s motion for

reconsideration of the November 7, 2014 summary judgment order, 389 Orange St.

Partners v. Arnold, 179 F.3d 656, 661 (9th Cir. 1999), and we affirm for the

reasons stated in the district court’s order entered January 21, 2015.

         We review for abuse of discretion the order denying Frost-Tsuji’s motion for

reconsideration of the August 26, 2014 summary judgment order, id., and we

affirm for the reasons stated in the district court’s order entered January 23, 2015.

         We review for abuse of discretion the order awarding Highway Inn

attorneys’ fees and costs under the Copyright Act, Maljack Productions, Inc. v.

GoodTimes Home Video Corp., 81 F.3d 881, 889 (9th Cir. 1996), and under the

DMCA, see Polar Bear Productions, Inc. v. Timex Corp., 384 F.3d 700, 719 (9th


                                           4
Cir. 2004), and we affirm for the reasons stated in the district court’s order entered

March 30, 2015.

      AFFIRMED.

      Each party shall bear its own costs and fees on appeal.




                                          5